PER CURIAM.
Charles Tomlin appeals an order of the Judge of Compensation Claims which dismissed his claim for benefits with prejudice for his failure to attend two independent medical examinations and a deposition. *688Employer/carrier made an oral motion to dismiss at the pre-trial conference, which was granted. Appellant argues that dismissal was improper because no written motion to dismiss was filed and no hearing was set on the motion and thus he did not have adequate notice and opportunity to be heard.
It was the position of employer/carrier that claimant waived notice and hearing at the pre-trial conference. That conference, however, was not recorded and counsel for appellees was not successful in obtaining approval of a statement of evidence or proceedings pursuant to Fla.R.App.P. 9.200(b)(4) that would demonstrate such waiver. Appellees accordingly confess error.
In view of the confession of error, we reverse the order on appeal and remand the cause to the Judge of Compensation Claims for further proceedings.
SHIVERS, C.J., and SMITH and BARFIELD, JJ., concur.